Citation Nr: 0835662	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

A review of the veteran's substantive appeal, received in 
August 2006, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  
The RO sent the veteran notice that a hearing was scheduled 
on August 14, 2008.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.


FINDING OF FACT

The veteran does not have hearing loss, or tinnitus, as the 
result of his active military service.  


CONCLUSION OF LAW

Hearing loss, and tinnitus, were not incurred in or 
aggravated by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has hearing loss, and tinnitus, 
as a result of his service, to include as due to exposure to 
loud noises during service, to include participation in 
combat and duties as a mortar man in Vietnam.  He has 
submitted pictures of himself taken in Vietnam, working with 
a large-caliber mortar.  

The Board initially notes that subsequent to the supplemental 
statement of the case, medical evidence was received without 
a waiver of review by the agency of original jurisdiction.  
However, under the circumstances, a remand is not required, 
as this evidence is not material to the bases for the Board's 
decisions.  Therefore, this evidence is not "pertinent" as 
defined at 38 C.F.R. § 20.1304(c) (2008), and a remand for RO 
consideration is not required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The Board initially notes that the law provides that, in the 
case of any veteran who engaged in combat with the enemy in 
active service, satisfactory lay or other evidence of an 
injury incurred in service shall be accepted as sufficient 
proof of service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  

In this case, the veteran is shown to have served in Vietnam, 
and his awards include the Combat Infantryman Badge.  Under 
the circumstances, the Board finds that participation in 
combat is established and the veteran is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  

Although the veteran is deemed to have participated in 
combat, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The veteran's personnel record (DA Form 20) shows that his 
principal duty in Vietnam was ammo (ammunition) bearer, and 
that he served with an airborne unit during that time.  
 
Based on the above, the Board concedes that the veteran was 
exposed to loud noise during service.  This is not in 
dispute.  

The veteran's service medical records include an entrance 
examination report, dated in September 1967,  and a 
separation examination report, dated in February 1971, which 
contain audiometric findings which do not show that he had 
hearing loss as defined at 38 C.F.R. § 3.385.  The service 
medical records do not show that he received any treatment 
for complaints of hearing loss or tinnitus.  The separation 
examination report shows that his ears and drums were 
clinically evaluated as normal.  An accompanying "report of 
medical history" for the separation examination report shows 
that the veteran denied having a history of ear trouble, 
running ears, or hearing loss, providing evidence against his 
own claim.  

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1997 and 2006.  This 
evidence includes a private audiometric examination report, 
and associated treatment reports, dated in April 2004, which 
show complaints of hearing loss, and ringing in the ears.  
The audiometric report contains only charted audiometric 
results which appear to show hearing loss as defined at 
38 C.F.R. § 3.385.  This report also notes speech 
discrimination scores of 88 percent in the right ear, and 84 
percent in the left ear.  

A QTC audiometric examination report, dated in October 2004, 
shows that the veteran reported a 10-year history of hearing 
loss and a five-year history of tinnitus (well after service, 
providing more evidence against these claims).  The report 
contains audiometric results which appear to show hearing 
loss as defined at 38 C.F.R. § 3.385.  The diagnoses were 
bilateral sensorineural hearing loss, and intermittent 
bilateral tinnitus.  

A QTC psychiatric examination report, dated in October 2004, 
shows that the veteran reported that he had worked as a 
general mechanic for 27 years for an aluminum company.  

A VA audiometric examination report, dated in January 2006, 
shows that the veteran reported a history of exposure to 
gunfire, artillery fire, hunting noise, aircraft noise, and 
noise from a ground power unit, during service, as well as a 
post-service history that included equipment noise as a 
mechanic for an aluminum company.  He stated that his hearing 
loss began "gradually over the past several years."  The 
report shows that he has hearing loss as defined at 38 C.F.R. 
§ 3.385.  The examiner noted that audiological test results 
showed moderate sensorineural hearing loss in the right ear, 
and mild to moderately severe sensorineural hearing loss in 
the left ear.  He concluded that it is not at least as likely 
as not that the veteran's hearing loss, and tinnitus, are 
related to military service, providing highly probative 
evidence against this claim.  He noted that the veteran was 
shown to have normal hearing during service, and that he had 
a post-service history of employment for a number of years as 
a mechanic, with associated noise exposure.  The examiner 
indicated that his opinion was based on a review of the 
veteran's C-file.  

The Board finds that the claims must be denied.  The veteran 
was not treated for hearing loss, or tinnitus, during 
service, he is not shown to have had hearing loss as defined 
at 38 C.F.R. § 3.385 during service, and there is no evidence 
of tinnitus in the veteran's separation examination report.  
Therefore, the claimed conditions are not shown during 
service.  38 C.F.R. § 3.303(a).  In addition, the earliest 
medical evidence of either hearing loss, or tinnitus, is 
found in the April 2004 private treatment reports.  This is 
approximately 32 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Furthermore, there is no competent evidence to show or 
indicate that hearing loss, or tinnitus, is related to his 
service.  In this regard, the only competent opinions are 
found in the January 2006 VA examination report, and these 
opinions weigh against the claims.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that hearing 
loss, and tinnitus, were caused by service.  However, the 
veteran has not asserted that he had any inservice symptoms 
of the claimed conditions, or for many years after service, 
and the Board has determined that the veteran's written 
testimony is outweighed by the medical evidence (service and 
post-service medical records, indicating disorders that were 
not caused by service, and which began many years after 
service), and that this evidence shows that service 
connection is not warranted for the claimed conditions.  
Therefore, his contentions are insufficient to warrant a 
grant of the claims.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in June 2004, and February 
2006, the veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  The 
June 2004 VCAA notice complied with the requirement that the 
notice must precede the adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  In forms, received in March 
and May of 2006, and January 2008, the veteran indicated that 
he had no additional evidence to submit.  The RO has obtained 
the veteran's service personnel records, and his service 
medical records, as well as VA and non-VA medical records.  
The veteran has been afforded an examination, and etiological 
opinions have been obtained.  The Board therefore concludes 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


